Exhibit 99.1 Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON Canada M5J 2V5 For more information, please see Kinross’ 2011 year-end Financial Statements and MD&A at www.kinross.com NEWS RELEASE Kinross reports 2011 fourth quarter and year-end results Achieves record production, revenue, margins, cash flow in 2011 Dividend increased by 33% Toronto, Ontario – February 15, 2012 – Kinross Gold Corporation (TSX: K, NYSE: KGC) today announced its results for the fourth quarter and year ended December 31, 2011. (This news release contains forward-looking information that is subject to the risks and assumptions set out in our Cautionary Statement on Forward-Looking Information located on page 14 of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted.) Financial and operating highlights: ● Production1: 643,288 gold equivalent ounces, a 5% decrease over Q4 2010. Full-year production was 2,610,373 gold equivalent ounces, in line with guidance and a 12% increase over full-year 2010. ● Revenue: $949.3 million, a 3% increase over Q4 2010. Full-year revenue was a record $3,943.3 million, a 31% increase over full-year 2010. ● Production cost of sales2: $636 per gold equivalent ounce, versus $549 per gold equivalent ounce in Q4 2010. Full-year production cost of sales was in line with guidance at $596 per gold equivalent ounce, versus $506 per gold equivalent ounce for full-year 2010. ● Attributable margin3: $965 per ounce sold, a 23% increase over Q4 2010. Full-year attributable margin was $906 per ounce sold, a 32% increase over full-year 2010. ● Adjusted operating cash flow4:$367.3 million, or $0.32 per share, versus $357.0 million, or $0.32 per share, in Q4 2010. Full-year adjusted operating cash flow was $1,598.7 million, or $1.41 per share, versus $1,109.6 million, or $1.35 per share, for full-year 2010. ● Adjusted net earnings4, 5: $196.6 million, a 24% increase over Q4 2010. Adjusted net earnings per share were $0.17, compared with $0.14 in Q4 2010. Full-year adjusted net earnings were $871.8 million, a 79% increase over the previous year. Full-year adjusted net earnings per share were $0.77, versus $0.59 per share for full-year 2010. ● Reported net earnings/loss5: A reported net loss of $2,783.7 million, or $2.45 per share (which includes the charge noted below), versus a loss of $72.9 million, or $0.06 per share, for Q4 2010. Full-year reported net loss was $2,073.6 million, or $1.83 per share, versus earnings of $759.7 million, or $0.92 per share, for 2010. ● Non-cash goodwill impairment charge: The reported net loss for 2011 included a non-cash goodwill impairment charge of $2,937.6 million. The Tasiast project represents $2,490.1 million or 85% of this charge. ● Reserves and resources: Proven and probable mineral reserves at year-end 2011 were 62.6 million ounces of gold. Measured and indicated (M&I) mineral resources at year-end were 25.4 million ounces of gold, an increase of 7.7 million ounces, or 44%. M&I mineral resources at Tasiast increased compared with the update provided on August 10, 2011, as 2.1 million gold ounces were converted from inferred mineral resources. Overall M&I mineral resources at Tasiast increased by 9.0 million gold ounces compared with year-end 2010. Growth projects: ● Progress continues on the Company’s capital and project optimization process. Tasiast and Dvoinoye remain key development priorities, while the Company has established new parameters for project spending and timelines. Dividend: ● As a result of strong operational performance and cash flow the Company is increasing its semi-annual dividend from $0.06 to $0.08 per common share, an increase of 33%. 1 Unless otherwise stated, production figures in this release are based on Kinross’ share of Kupol (75% up to April 27, 2011, 100% thereafter) and 90% of Chirano production. 2 “Production cost of sales per gold equivalent ounce” is a non-GAAP measure defined as production cost of sales per the financial statements divided by the attributable number of gold equivalent ounces sold, both reduced for Kupol sales attributable to a third-party shareholder (75% Kinross ownership up to April 27, 2011) and Chirano sales to a 10% minority interest holder. Production cost of sales is equivalent to total cost of sales (per the financial statements), less depreciation, depletion, amortization, reclamation expense, and impairment charges, and is generally consistent with cost of sales as reported under Canadian GAAP prior to the adoption of IFRS. 3 “Attributable margin per ounce sold” is a non-GAAP measure and defined as “average realized gold price per ounce” less “attributable production cost of sales per gold equivalent ounce sold”. 4 Reconciliation of non-GAAP measures is located on page 16 of this news release. 5 “Net earnings” figures in this release represent “net earnings attributed to common shareholders.” Kinross Gold Corporation 25 York Street 17th Floor Toronto, ON, Canada M5J 2V5 CEO Commentary Tye Burt, President and CEO, made the following comments in relation to fourth quarter and year-end 2011 results: “Our ten operating mines are generating strong cash flow. Tasiast remains our first development priority in a measured and prudent plan for capital allocation and growth designed for long-term value and financial strength. “In 2011, we set new records for production, revenue, and margins, and generated $1.6 billion in adjusted operating cash flow. At year-end, our liquidity position was approximately $2.9 billion, including cash and undrawn bank lines.As a result of this strong performance, and our expectation of continued robust cash flow from operations, we are increasing our semi-annual dividend by 33%. Our recorded net loss was the result of a non-cash goodwill impairment charge of $2.9 billion. “We are making good progress on our capital and project optimization process. Recognizing today’s challenging cost environment, we are taking a conservative approach to project development and capital allocation, and are prioritizing our projects based on investment returns and long-term value creation, not just top-line production growth. Tasiast’s expanding current production and long-term potential confirms its status as our first growth priority, as we continue to advance Lobo-Marte and FDN while extending the timelines for both projects.” Financial results Summary of financial and operating results Three months ended December 31, Twelve months ended December 31, (dollars in millions, except per share and per ounce amounts) 2010(i) 2010(i) Total(a) gold equivalent ounces(b) - produced Total(a) gold equivalent ounces(b) - sold Attributable(c) gold equivalent ounces - produced Attributable(c) gold equivalent ounces - sold Metal sales $ Production cost of sales(d) $ Depreciation, depletion and amortization $ Impairment charges $ $ - $ $ - Operating earnings (loss) $ ) $ ) $ ) $ Net earnings (loss) attributed to common shareholders $ ) $ ) $ ) $ Basic earnings (loss) per share $ ) $ ) $ ) $ Diluted earnings (loss) per share $ ) $ ) $ ) $ Adjusted net earnings attributed to common shareholders(e) $ Adjusted net earnings per share(e) $ Net cash flow provided from operating activities $ Adjusted operating cash flow(e) $ Adjusted operating cash flow per share(e) $ Average realized gold price per ounce $ Consolidated production cost of sales per equivalent ounce sold(f) $ Attributable(c) production cost of sales per equivalent ounce sold(g) $ Attributable production cost of sales per ounce sold on a by- product basis(h) $ (a) “Total” includes 100% of Kupol and Chirano production. (b) “Gold equivalent ounces” include silver ounces produced and sold converted to a gold equivalent based on the ratio of the average spot market prices for the commodities for each period. The ratio for the fourth quarter of 2011 was 52.64, compared with 51.93:1 for the fourth quarter of 2010; year to date 2011 was 44.65:1, compared with 60.87:1 for 2010. (c) “Attributable” includes Kinross’ share of Kupol (75% up to April 27, 2011, 100% thereafter) and Chirano (90%) production. (d) “Production cost of sales” is equivalent to “Total cost of sales” per the consolidated financial statements less depreciation, depletionand amortization and impairment charges and is generally consistent with “Cost of sales” as reported under CDN GAAP prior to the adoption of IFRS. (e) “Adjusted net earnings attributed to common shareholders”, “Adjusted net earnings per share”, “Adjusted operating cash flow” and “Adjusted operating cash flow per share” are non-GAAP measures. The reconciliation of these non-GAAP financial measures is located on page 16 of this news release. (f ) “Consolidated production cost of sales per ounce” is a non-GAAP measure and is defined as production cost of sales per the consolidated financial statements divided by the total number of gold equivalent ounces sold. (g) “Attributable production cost of sales per ounce” is a non-GAAP measure and is defined as attributable production cost of sales divided by the attributable number of gold equivalent ounces sold. (h) “Attributable production cost of sales per ounce on a by-product basis” is a non-GAAP measure and is defined as production costs less attributable(c) silver revenue divided by the total number of attributable(c) gold ounces sold. (i) Prior year figures have been restated to conform to IFRS. p. 2Kinross reports 2011 fourth quarter and year-end results www.kinross.com Kinross Gold Corporation 25 York Street 17th Floor Toronto, ON, Canada M5J 2V5 Kinross produced 643,288 attributable gold equivalent ounces in the fourth quarter of 2011, a 5% decrease over the fourth quarter of 2010, mainly due to the expected reduction in grades at several mines. Full-year production was 2,610,373 gold equivalent ounces, in line with previously stated guidance and a 12% increase over full-year 2010 mainly due to a full-year of production from the Tasiast and Chirano mines, and additional production from Kupol, as the Company increased its ownership to 100% in the second quarter of 2011. Production cost of sales per gold equivalent ounce2 was $636 compared with $549 for the fourth quarter of 2010, an increase of 16%, mainly due to increases in labour costs, diesel and power costs, and royalties. Production cost of sales per gold equivalent ounce for full-year 2011 was $596, in line with previously stated guidance, compared with $506 for full-year 2010. Production cost of sales per gold ounce on a by-product basis was $593 in the fourth quarter of 2011, compared with $491 in Q4 2010, and based on Q4 2011 attributable gold sales of 550,943 ounces and attributable silver sales of 2,643,385 ounces. Production cost of sales per gold ounce on a by-product basis was $542 for the full year, compared with $460 for full-year 2010. Revenue from metal sales was $949.3 million in the fourth quarter of 2011, versus $920.4 million during the same period in 2010, an increase of 3%, due to a higher average realized gold price. The average realized gold price was $1,601 per ounce in Q4 2011, compared with $1,333 per ounce for Q4 2010, an increase of 20%. 2011 full-year revenue was a record $3,943.3 million, compared with $3,010.1 million for full-year 2010, an increase of 31%. The average realized gold price per ounce was $1,502 for full-year 2011, versus $1,191 per ounce for full-year 2010, an increase of 26%. Kinross’ margin per gold equivalent ounce sold3 was $965 for the fourth quarter, an increase of 23% compared with the Q4 2010, due mainly to a higher realized gold price. Full-year margin per gold equivalent ounce sold was $906 compared with $685 for full-year 2010, a 32% increase. Adjusted operating cash flow4 was $367.3 million for the quarter, or $0.32 per share, compared with $357.0 million, or $0.32 per share, for Q4 2010. Adjusted operating cash flow for full-year 2011 was $1,598.7 million, or $1.41 per share, compared with $1,109.6 million, or $1.35 per share, for full-year 2010. Cash and cash equivalents were $1,766.0 million as at December 31, 2011, compared with $1,466.6 million as at December 31, 2010. Adjusted net earnings4, 5were $196.6 million, or $0.17 per share, for Q4 2011, compared with $158.5 million, or $0.14 per share, for Q4 2010. Adjusted net earnings were $871.8 million, or $0.77 per share, for full-year 2011, compared with $486.4 million, or $0.59 per share, for full-year 2010. Reported net loss5 was $2,783.7 million, or $2.45 per share, for Q4 2011, compared with a loss of $72.9 million, or $0.06 per share, for Q4 2010. Reported net loss was $2,073.6 million, or $1.83 per share, for full-year 2011, compared with reported net earnings of $759.7 million, or $0.92 per share, for full-year 2010. Reported net earnings included a non-cash goodwill impairment charge of $2,937.6 million, as outlined on page 12 of this news release. The impairment charge was a result of changes in market conditions, including industry-wide increases in capital and operating costs, a decline in industry-wide valuations as at year-end, and the Company’s growing understanding of the Tasiast project parameters, including its analysis of a draft mine plan. The Tasiast project represents $2,490.1 million, and Chirano $447.5 million, of the non-cash goodwill impairment charge recorded. Capital expenditures were $585.0 million for Q4 2011, compared with $263.0 million for the same period last year, an increase due mainly to project-related expenditures at Paracatu, Tasiast and Chirano. Capital expenditures for the full-year 2011 were $1,651.5 million, compared with $628.3 million in 2010, an increase due mainly to project-related expenditures at Paracatu, Tasiast, Dvoinoye, and Chirano. p. 3Kinross reports 2011 fourth quarter and year-end results www.kinross.com Kinross Gold Corporation 25 York Street 17th Floor Toronto, ON, Canada M5J 2V5 Operating results Mine-by-mine summaries of fourth quarter and year-end 2011 operating results may be found on pages 19 and 23 of this news release. Highlights include the following: ●
